Citation Nr: 1422763	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1981.  He died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012, the appellant testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

Under VA law, an eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. §  5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated.

In this case, the Veteran had no pending claim at the time of his death.  As such, the provision regarding substitution in case of death of a claimant who dies on or after October 10, 2008, is rendered moot.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in August 2009.  According to a copy of the Certificate of Death, the immediate cause of death was listed as pancreatic cancer.  A June 2010 Certificate of Death Amendment Record listed diabetes mellitus, type II, as other, significant condition and underlying cause leading to the immediate cause of death, pancreatic cancer.  

2.  At the time of the Veteran's death, service connection was established for diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause of the Veteran's Death

The appellant, the Veteran's widow, seeks service connection for the cause of his death.  To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2011).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file located in the Virtual VA system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the basic facts are not in dispute.  The Veteran died August 2009.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder, peripheral neuropathy of the bilateral, lower and upper extremities, diabetes mellitus, type II, symptomatic arthralgic knees, bilateral hearing loss, and tinnitus.  His immediate cause of death was listed as pancreatic cancer.  The appellant submitted a Request for Addition to Original Record of Death in May 2010 to reflect a contributory cause of death (diabetes mellitus, type II) as signed by the Veteran's oncologist, Dr. S.C.  In a June 2010 Certificate of Death Amendment Record, which accepted the May 2010 Request, diabetes mellitus, type II, was listed as other, significant condition and underlying cause leading to the immediate cause of death of pancreatic cancer.  See August 2009 Certificate of Death; see also June 2010 Certificate of Death Amendment Record.

In this case, there is no other probative evidence to rebut the assertion that the Veteran's service-connected diabetes mellitus was a contributory cause of death.  There is also no probative medical evidence of record to rebut the medical findings of the Veteran's treating oncologist, Dr. S.C., who signed the Request for Addition to Original Record of Death indicating diabetes mellitus, type II, as a significant condition and underlying cause leading to the immediate cause of death of pancreatic cancer.  In the absence of probative medical evidence to the contrary, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the Veteran's service-connected disabilities, specifically diabetes mellitus, type II, contributed substantially or materially in bringing about his death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


